Luke, J.
Akin as landlord and Camp as cropper undertook to make a crop beginning on January 1. In the following June a disagreement resulted in Camp’s surrendering the crop. Akin, in writing, agreed to pay him for his services one hundred dollars-in November, and to discharge him from all claims. Aki-n defaulted in the payment of the one hundred dollars, and Camp foreclosed a laborer’s lien on the crop. The jury found in favor of the plaintiff, and the defendant filed a motion for a new trial, which was overruled, and this ruling is excepted to. The charge of the court, which was full and fair, submitted the contentions of the parties; and the evidence of the defendant authorized, if it did not demand, a verdict in favor of the plaintiff. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and Jenkins, J., concur.